DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 25, 27-28, 31-39, and 70-72 are pending.
Claims 16-24, 26, 29-30, and 40-69 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 36, and 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20170196508 A1, June 25, 2014) in view of Martinson et al. (US 20060271112 A1, November 30, 2006) (hereinafter “Martinson”).
Regarding claims 1 and 36, Hunter teaches a diagnostic system comprising: a spinal implant or graft material (10, Fig. 21) configured to be inserted within a disc space between two vertebrae; an antenna located in, on or adjacent to the spinal implant, located in, on or adjacent to the graft material, or within the disc space, the antenna configured for sending signals to a remote location; a sensor (22, Fig. 21)  located in, on or adjacent to the spinal implant, located in, on or adjacent to the graft material, or within the disc space, the sensor configured for measuring at least one fusion indicia; and a receiver (124, Fig. 21) for receiving signals at the remote location.  See, e.g., Figs. 5, 6, 21 and [0009]-[0017], [0138].  See also [0130], [0135], [0140].
Hunter does not teach wherein the intervertebral implant is configured to emit electrical current to stimulate bone growth.  However, Hunter teaches that promoting bone growth is desirable for rehabilitation.  See, e.g., [0072], [0082].
Martinson teaches teach wherein the intervertebral implant is configured to emit electrical current to stimulate bone growth.  See, e.g., [0040] (“Electric currents, electromagnetic fields, ultrasound, magnetic, radio-frequency (RF), heat and/or other therapeutic energies may stimulate healing or other biological activity, such as synthesis of biological compositions, secretion of compositions and/or generation of biological electrical impulses. Energy propagating transducers are described further for external orthopedic devices ...”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinson with the invention of Hunter such that wherein the intervertebral implant is configured to emit electrical current to stimulate bone growth (as recited in claims 1 and 36) in order to facilitate rehabilitation.
claim 2, Hunter teaches the diagnostic system of claim 1, further comprising a network (804, Fig. 22) that electrically connects the antenna, sensor, and receiver.  See, e.g., [0144] and Fig. 22.
Regarding claim 3, Hunter teaches the diagnostic system of claim 1, further comprising a power source located in, on or adjacent to the spinal implant.  See, e.g., [0129]-[0130]. 
Regarding claim 4, Hunter teaches the diagnostic system of claim 1, further comprising a power source located at the remote location.  See, e.g., [0021]-[0022], [0138].
Regarding claims 5 and 6, Hunter teaches the diagnostic system of claim 1, wherein the antenna is located on the spinal implant (as recited in claim 5); wherein the antenna is located on the sensor (as recited in claim 6).   See, e.g., [0130], [0135], [0140].
Regarding claims 7-15, Hunter teaches the diagnostic system of claim 1, wherein the fusion indicia is selected from the group consisting of load, strain, and oxygen level (as recited in claims 7 and 26);  wherein the sensor is an oxygen sensor (as recited in claim 8);  wherein the at least one fusion indicia is oxygen level (as recited in claim 9); wherein the at least one fusion indicia is strain (as recited in claim 10 );  wherein the at least one fusion indicia is load (as recited in claim 11);  wherein the at least one fusion indicia is oxygen saturation (as recited in claim 12); wherein the at least one fusion indicia is light (as recited in claim 13);  wherein the at least one fusion indicia is vibration (as recited in claim 14); wherein the at least one fusion indicia is pressure (as recited in claim 15).  See, e.g., [0010], [0015], [0016], [0021], [0052], [0086], [0124], [0128], [0132].
Regarding claims 70-72, Hunter teaches the diagnostic system of claim 1, wherein the at least one fusion indicia comprises a percentage of hemoglobin binding sites occupied by oxygen molecules (as recited in claims 70 and 71); wherein the fusion indica further comprises an oxygen level (as recited in claim 72).  See, e.g., [0124] (“Sensors such as temperature sensors (detecting temperature increases), pH sensors (detecting pH decreases), and other metabolic sensors (e.g. oxygen content [i.e., as CaO2  from which oxygen level and hemoglobin binding sites can be derived]… ”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27-28, 31-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 20170196508 A1, June 25, 2014).
Regarding claims 25, 27-28, 31-35, and 37-39, Hunter teaches a method of monitoring fusion of adjacent vertebrae to each other, the method comprising the steps of inserting the intervertebral implant or graft material (10, Fig. 21) within a disc space between two vertebrae; measuring at least one fusion indicia in, on or adjacent to the implant, in, on or adjacent to the graft material, or within the disc space, wherein the fusion indicia comprises at least one of oxygen saturation, and light (e.g., [0124] disclosing “Sensors such as temperature sensors (detecting temperature increases), pH sensors (detecting pH decreases), and other metabolic sensors (e.g. oxygen content [i.e., as CaO2  from which SaO2 can be derived]… ”); sending signals of the fusion indicia to a remote location with an antenna located in, on or adjacent to the spinal implant, located in, on or adjacent to the graft material, or within the disc space (e.g., [0130]); and receiving signals with a receiver at the remote location (e.g., [0144] and 804, Fig. 22) and based on the received signals, determining an extent to which fusion of adjacent vertebrae has occurred (as recited in claim 25); wherein the at least one fusion indicia is strain (e.g., [0013]) (as recited in claim 27);  wherein the at least one fusion indicia is load (as recited in claim 28); wherein the at least one fusion indicia is vibration (e.g., [0015]) (as recited in claim 31); wherein the at least one fusion indicia is pressure (e.g., [0014]) (as recited in claim 32); wherein the at least one fusion indicia is measured by the implant (as recited in claim 33); wherein the at least one fusion indicia is measured by a sensor (as recited in claim 34); further comprising expanding the spinal implant within the disc space (as recited in claim 35); wherein measuring at least one fusion indicia occurs after the surgery (as recited in claim 37); wherein measuring at least one fusion indicia occurs one month after surgery (as recited in claim 38); wherein measuring at least one fusion indicia occurs one year after surgery (as recited in claim 39).  See, e.g., Figs. 5, 6, 21 and [0009]-[0017].  See also [0124]-[0138], [0140].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792